Citation Nr: 0918111	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to 
November 1946 and from September 1950 to October 1952.  The 
Veteran died in June 2005, and the Veteran's widow is the 
appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
the cause of the Veteran's death, entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, and accrued benefits.  

The Board notes that the appellant has submitted an 
additional application for DIC benefits in June 2007.  It 
appears that she is asserting a claim for nonservice-
connected death pension benefits.  This issue is referred to 
the RO for any action deemed appropriate.  

The issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to accrued benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The Veteran was not evaluated as being totally disabled 
from his service-connected disabilities for 10 continuous 
years immediately preceding death, rated as being totally 
disabled continuously after his discharge from service in 
October 1952 for a period of not less than 5 years 
immediately preceding death, or a former prisoner of war who 
died after September 30, 1999.  


CONCLUSION OF LAW

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
lacks legal merit and must be denied as a matter of law.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2008); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran separated from service in November 1946 and 
October 1952, and died in June 2005 as a result of myocardial 
infarction.  In July 2005, the appellant filed a claim 
seeking entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

VA law provides that even if the Veteran's death was not due 
to a service-related condition, dependency and indemnity 
compensation benefits are payable under certain specific 
circumstances if the Veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time:  (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such Veteran's 
discharge or other release from active duty; or (3) the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318.  

The implementing regulation is at 38 C.F.R. § 3.22 (2008) (as 
previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000) (the 
effective date of the VA regulation prohibiting 
"hypothetical entitlement").  Although VA has established 
that "hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the United States Court of Appeals for 
Veterans Claims (Court) determined that the theory of 
hypothetical entitlement should be applied on a limited 
basis; i.e. only to claims pending on the date of the change 
of 38 C.F.R. § 3.22, January 21, 2000.  In this case, there 
was no claim pending for DIC benefits claimed under the 
provisions of 38 U.S.C.A. § 1318 on January 21, 2000.  Thus, 
hypothetical entitlement is not for application.  

The Board also notes that the total rating may be schedular 
or based on unemployability.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22 (2008); Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

In this case, at the time of the Veteran's death in June 
2005, the Veteran was service-connected for the following 
disabilities:  left thigh severe wound of Muscle Group XIV 
with bone graft scar, 40 percent disabling; left lower 
extremity weakness and impaired sensation as secondary to the 
service-connected left thigh disability, 20 percent 
disabling; and arthritis of the left hip and knee, 20 percent 
disabling.  The Veteran was also in receipt of a total 
disability rating based on unemployability (TDIU), automobile 
and adaptive equipment, and special monthly compensation 
based on loss of use of one foot.  The effective date 
assigned for the service-connected left thigh disability was 
October 11, 1952, with all other disability evaluations, 
TDIU, and special monthly compensation on November 16, 2004.  
As the Veteran did not have any service-connected 
disabilities that were continuously rated totally disabling, 
in receipt of his TDIU for the statutory 10 year period of 
time prior to his death, or continuously rated totally 
disabling for at least five years from the date of his 
separation from service, the Board finds that the "totally 
disabling" requirement under 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 has not been met.  Additionally, the Veteran 
was not a former prisoner of war who died after September 30, 
1999.  

Consequently, DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not warranted.  There has been no 
allegation of clear and unmistakable error in any prior 
decision, nor has the appellant identified any other basis 
for granting this claim.  The Board also points out that 
although the appellant has a claim pending for accrued 
benefits, discussed further below, that claim has no affect 
on this matter.  The RO received the Veteran's pending claim 
for benefits in September 2004.  As such, regardless of the 
ultimate disposition for the accrued benefits claim, the 
criteria for benefits under 38 U.S.C.A. § 1318 cannot be met.  
See generally, 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).  The facts of this case are not in 
dispute and the law is dispositive.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

As explained above, in the present case, there is no legal 
basis upon which the benefits may be awarded and the 
appellant's claim must, regrettably, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have 
no effect on an appeal where the law and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to accrued benefits and service 
connection for the cause of the Veteran's death.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

Review of the record indicates that in a February 1953 rating 
decision, the Veteran was awarded service connection for a 
severe left thigh wound of Muscle Group XIV with bone graft 
scar, and assigned a 40 percent disability evaluation, 
effective October 11, 1952.  Prior to his death, the Veteran 
filed a claim for an increased rating for his service-
connected left thigh disability and service connection for a 
heart condition.  In a January 2005 rating decision, in 
pertinent part, the RO continued the 40 percent evaluation 
for the service-connected left thigh wound and denied service 
connection for heart disease.  In the same rating decision, 
the RO also granted service connection for left lower 
extremity weakness and impaired sensation, as well as 
arthritis of the left hip and knee.  Both disabilities were 
assigned 20 percent evaluations, effective November 2004.  As 
mentioned above, the Veteran died in June 2005, and the 
Veteran's wife submitted an application (VA Form 21-534) for 
DIC, death pension, and accrued benefits - including death 
compensation in July 2005.  In the September 2005 
notification letter, the RO informed the appellant that her 
claim for accrued benefits was denied because "VA didn't owe 
the [V]eteran any money."  

An accrued benefits claim is a derivative of the Veteran's 
claim.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  Accordingly, an accrued beneficiary is entitled 
only to as much as the Veteran was entitled to at the time of 
his death.  Id. at 1241.  When a Veteran's claim had not yet 
become final at the time of his death, the evidence in the 
file at the time of death may be reviewed to determine 
whether any benefits were due, and such payments may be paid 
to an accrued benefits beneficiary.  See 38 U.S.C.A. §§ 5101, 
5121(a) (2002); 38 C.F.R. § 3.1000(a); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998) (holding that if a Veteran 
had a claim pending at death, the accrued beneficiary may be 
paid any benefits due based on evidence in the file at the 
date of death).  

In concluding that there was no pending claim, in essence, 
the RO determined that the Veteran had not initiated an 
appeal by filing a NOD before he died.  Although this is 
correct, it fails to give import to the fact that the Veteran 
had a full year after the January 2005 notification of the 
rating decision to submit an NOD.  See 38 U.S.C.A. § 7105 
(b)(1); 38 C.F.R. § 20.302 (2008); see also Moore v. West, 
13 Vet. App. 69, 71-72 (1999) ("[A]n NOD must be filed 
within one year from the date of mailing of notice of the 
result of initial review and determination made by the 
VARO.")

Thus, at the time of the Veteran's death in June 2005, 
approximately seven months remained of the period in which an 
NOD otherwise could have been filed.  This is important 
because a "pending claim" is defined by VA regulation as 
"an application, formal or informal, which has not been 
finally adjudicated," 38 C.F.R. § 3.160(c)(2008), and this 
same regulation defines "finally adjudicated claim" as one 
"which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
earlier."  38 C.F.R. § 3.160(d) Teten v. West, 13 Vet. App. 
560, 562 (2000) (finding that a deceased Veteran's claim was 
pending when he died after a Board decision but before the 
expiration of the 120-day notice of appeal filing period).  
Because a surviving spouse takes a deceased spouse's claim 
"as it stands on the date of death," Zevalkink, 102 F.3d at 
1242, the appellant filed her DIC claim, including accrued 
benefits, while the Veteran's claim was still pending, i.e., 
it was not yet a "finally adjudicated claim."  Therefore, 
the Board finds that the Veteran's claims of service 
connection for heart disease and increased ratings for his 
service-connected left thigh disability, left lower extremity 
weakness and impaired sensation, and arthritis of the left 
hip and knees are pending claims and must be adjudicated for 
the purposes of accrued benefits.  See Taylor v. Nicholson, 
21 Vet. App. 126 (2007).  Based on the foregoing, additional 
due process development is needed.  See generally Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that the claim for entitlement to service 
connection for the cause of the Veteran's death must be held 
in abeyance, as it is inextricably intertwined with the 
claims of service connection for heart disease and increased 
ratings for his service-connected left thigh disability, left 
lower extremity weakness and impaired sensation, and 
arthritis of the left hip and knees, for the purposes of 
accrued benefits.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, 
this claim cannot be adjudicated at the present time.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

1.  Send the appellant a VCAA letter 
regarding her claims for accrued benefits 
purposes and service connection for the 
cause of the Veteran's death.  The letter 
must include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA notice should 
also provide (1) a statement of the 
conditions for which a Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

2.  Adjudicate the claims of entitlement 
to service connection for heart disease 
and increased ratings for left thigh 
disability, left lower extremity weakness 
and impaired sensation, and arthritis of 
the left hip and knee, for the purposes 
of accrued benefits.  38 C.F.R. § 3.1000 
(2008); Jones, supra.  After adjudicating 
the claims for service connection and 
increased ratings for the purposes of 
accrued benefits, readjudicate the 
appellant's claim of service connection 
for the cause of the Veteran's death.

3.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a SSOC, 
with application of all appropriate laws 
and regulations and consideration of all 
information and evidence obtained since 
the issuance of the December 2006 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


